Case 1:19-cr-00482-PGG Document 7 Filed 07/11/19 Page 1of1

       

USDC SiN YS sae
UNITED STATES DISTRICT COURT JOC Ua ty ——
SOUTHERN DISTRICT OF NEW YORK op I we P
we eee e eee eee eee eee ee ee eee xX CI RONICA
. PLAC @. LLY FI ED
UNITED STATES OF AMERICA DAT FILE
: SEED. 6 {ye
V. 19 Cr. IG
MARTHA PATRICIA BUSTOS, :
: ey oy, A,
Defendant. : 1 9 CRIM. fi a ey
: - oad
we ee eee eee eee eee ee eee eee xX

The above-named defendant, who is accused of one count of violating Title 18, United
States Code, Section 371; one count of violating Title 15, United States Code, Sections 78j(b) and
78ff, Title 17, Code of Federal Regulations, Section 240.10b-5, and Title 18, United States Code,
Section 2; and one count of violating Title 18, United States Code, Section 1349, being advised of
the nature of the charges and of her rights, hereby waives, in open Court, prosecution by indictment

and consents that the proceeding may be by information instead of by indictment.

A athe Dye

 

 

 

a Patricia/Bustdés/
Daftedant
. oo
Witness
Peter W. Till,
Counsel for artha mania Bustos

Date: New York, New York
June 28, 2019
